DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiuchi (U.S. Patent Number 4,620,454) in view of Krips (U.S. Patent Number 4,875,270).
As to claim 12, Sugiuchi teaches a method for permanently fastening a cam on a cam carrier (abstract), the method comprising: positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam (figure 4, element 2 being the ‘cam’ and element 3 being the ‘cam carrier’; column 2, lines 44 – 53), wherein an end face of the cam carrier is aligned with an end face of the cam (figure 4, right end face of element 3 being the ‘end face of the cam carrier’ and right end face of element 2 being the ‘end face of the cam’). Examiner notes that this can be found because Sugiuchi teaches that the end face of the cam is axially aligned with the end face of the cam carrier (figure 4, elements 3 and 2). Sugiuchi further teaches deforming the cam carrier such that the cam is secured at least in a force-fitting manner against movement in an axial direction on the cam carrier, wherein a deformation tool of an assembly device is advanced in the axial direction onto the end face of the cam carrier and the cam carrier is deformed such that material of the 
However, Sugiuchi teaches assembling a cam segment formed from the cam carrier and the cam in an assembly device (figure 4, elements A and B being the ‘assembly device’; column 2, lines 44 – 53), rather than first providing the cam segment and then positioning the cam segment in the assembly device. Krips teaches a method for permanently fastening a cam on a cam carrier (abstract), the method comprising: positioning the cam on the cam carrier in a predefined axial and angular position such that the cam carrier extends through a passage bore of the cam (figure 1, elements 4 – 6 being the ‘cam’ and element 1 being the ‘cam carrier’; column 4, lines 19 – 27 as well as column 1, lines 9 – 12 and claim 1, which expressly teaches the ‘elements’ 4 – 6 being ‘cams’); and deforming the cam carrier such that the material of the cam carrier is forced outward in a radial direction against the cam (figure 1, elements 1 and 4 – 6; column 4, lines 40 – 59). Krips further teaches first assembling a cam segment formed from the cam carrier and the cam and then positioning the cam segment in an assembly device (figure 1, elements 2a and 2b being the ‘assembly device’ and elements 1 and 4 – 6; column 4, lines 19 – 27). It would have been obvious to one skilled in the art to substitute the order of operations of Krips, wherein the cam segment comprising the 
As to claim 13, Sugiuchi teaches that deforming the cam carrier comprises forcing material of the cam carrier radially outward into a depression of the cam (figures 4 and 5, elements 13 and 23 being the ‘depression’; column 2, lines 36 – 39 and column 2, line 63 – column 3, line 15), wherein the depression is formed on the passage bore, provided for placement of the cam onto the cam carrier, of the cam (figures 4 and 5, elements 13, 23, and 1 – 3).
As to claim 14, Sugiuchi teaches that deforming the cam carrier comprises forcing the material of the cam carrier radially outward into a depression of the cam formed on the passage bore (figures 4 and 5, elements 13 and 23 being the ‘depression’; column 2, lines 36 – 39 and column 2, line 63 – column 3, line 15).
As to claim 15, Sugiuchi teaches that deforming the cam carrier comprises forcing the material of the cam carrier radially outward into a depression of the cam formed on the passage bore (figures 4 and 5, elements 13 and 23 being the 
As to claim 16 Sugiuchi teaches that positioning the cam segment comprises placing the cam segment onto a central peg of the deformation tool of the assembly device (figures 4 and 5, element 41 being the ‘central peg’; column 2, lines 64 – 68).
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.
Applicant first argues, on pages 6 – 7, that Sugiuchi does not teach ‘an end face of the cam carrier being aligned with an end face of the cam,’ as recited by claim 12. Examiner disagrees. Sugiuchi teaches the limitation because Sugiuchi teaches that the end face of the cam being axially aligned with the end face of the cam carrier (figure 4, elements 3 and 2).
Applicant next argues, on pages 7 – 8, that Sugiuchi does not teach ‘advancing the deformation tool onto an end face of the cam carrier,’ as recited by claim 12. Examiner again disagrees. This limitation can be found because Sugiuchi teaches the deformation tool being inserted and advanced into the cam carrier, such that an enlarged portion of the deformation tool comes into contact with at least an inner edge of the end face of the cam carrier (figures 4 and 5, element 42 being the ‘enlarged portion of the end face of the cam carrier’; column 2, lines 64 – 68).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726